Lathrop, J.
I am unable to concur in the opinion of the majority of the court that the contract sought to be enforced is a valid contract. The contract provides for the publication of a work to contain -the author’s autobiography, “ or reminiscences of his life, and the acts and doings of other public men, so far as they may seem to him to elucidate the history of the country or public affairs.” It is in reference to a work of this character that the defendant agrees to do three things: first, “ to accept full responsibility of all matters contained in said work”; secondly, .“ to defend at his own cost any suits which may be brought against the party of the second part for publishing any statements contained in said work ”; and thirdly, “ to pay all costs and damages arising from said suits.” The obligation of the defendant is not limited to paying legal expenses, but includes costs and damages recovered against the publisher “ for publishing any statements contained in said work.” While it is *522found that the parties acted without illegal intent, yet if the legal effect of the language used is to make the contract against the policy of the law, this court ought not to enforce it. It seems to me to be impossible to say that the language used applies only to groundless suits, and that it should so be construed. What the parties contemplated, and what they intended to provide for, was that actions might be brought against the publisher for libellous matter contained in the work; that these actions might be successfully maintained against the publisher, who would then be compelled to pay damages and costs. In this event the writer agreed to indemnify the publisher. Could such an agreement have been enforced ? In my opinion it could not, and this view is sustained by the authorities. Shackell v. Rosier, 2 Bing. N. C. 634. Colburn v. Patmore, 1 C., M. & R. 73. Gale v. Leckie, 2 Stark. 107. Clay v. Yates, 1 H. & N. 73. Arnold v. Clifford, 2 Sumn. 238. Odgers, Libel and Slander, (2d ed.) 8. See also Bradlaugh v. Newdegate, 11 Q. B. D. 1, 12; Babcock v. Terry, 97 Mass. 482. It follows that the whole contract was tainted with illegality, and neither party was bound to go on with it. Robinson v. Green, 3 Met. 159, 161. Perkins v. Cummings, 2 Gray, 258. Woodruff v. Wentworth, 133 Mass. 309. Bishop v. Palmer, 146 Mass. 469. Lound v. Grimwade, 39 Ch. D. 605, 613.